Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cruz Carrasco-Chavez, a native and citizen of Mexico, seeks review of an order of the Board of Immigration Appeals (Board) affirming the Immigration Judge’s (IJ) decision denying relief from removal. Car-rasco-Chavez asserts that the IJ erred in pretermitting his application for cancellation of removal. We have reviewed Car-rasco-Chavez’s claims and the administrative record and conclude that they are without merit. See Salem v. Holder, 647 F.3d 111 (4th Cir.2011), cert. denied, — U.S. -, 132 S.Ct. 1000, 181 L.Ed.2d 733 (2012) (holding that where the relevant evidence of conviction is “in equipoise,” a petitioner has not satisfied his statutory burden to prove eligibility for relief from removal). We accordingly deny the petition for review for the reasons stated by the Board. See In re Carrasco-Chavez, (B.I.A. Aug.23, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.